UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1340


HOLLY JEAN NOLAN,

                    Plaintiff - Appellant,

             v.

ROBERT WILKIE, Secretary for Department of Veteran Affairs; CHRIS
SUNUNU, Governor of New Hampshire; PETER HUTCHINS, PLLC, Attorney;
PHIL SCOTT, Governor of Vermont; BERNIE SANDERS, US Senator; JEANNE
SHAHEEN, US Senator; PATRICK LEAHY, US Senator; COMMITTEE ON
TEMPORARY SHELTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:19-cv-00063-MR-WCM)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Holly Jean Nolan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Holly Jean Nolan seeks to appeal the district court’s order dismissing her 42

U.S.C. § 1983 (2012) complaint without prejudice. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). Because it is possible that Nolan could cure the

defects in her complaint through amendment, the order she seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25, 628-30 (4th Cir. 2015). Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court with

instructions to allow Nolan to file an amended complaint.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            2